Title: To Thomas Jefferson from Benjamin Vaughan, with an account of the mutiny on the Bounty, 27 March 1790
From: Vaughan, Benjamin
To: Jefferson, Thomas




Dear Sir
London, March 27, 1790.

I have received a letter from Mr. Hinton Este, a very curious botanist of Jamaica, informing me that he had sent some Dry Rice seed pursuant to my desire, as you had directed. Mr. Este is a gentleman of large fortune and a Member of the Ja: Assembly, and one who will be very ready to communicate with you on these subjects or indeed on any other, being a very respectable man, and in general very liberal and well informed; in short, one you would be glad to class among your friends.
I have now the pleasure to send some dry or mountain rice, of the Red or best sort, gathered by Lieutt. Bligh at Timor in Augt. 1789; the sole fruit of his voyage, of which the inclosed is a scrap of intelligence, roughly put down and memoir [ed] only. This parcel was given me by Sir Jos. Banks. The paper when perused, I wish you would send to Dr. Franklin.
I have now, for the second time, desired Mr. Anderson of the botanical garden at St. Vincent, to send you some dry rice of another kind.—Of the present sample, I have sent some to Gen: Washington; and some to Gen: C. C. Pinckney, Mr. Laurens, and Mr. Izard sen. in Carolina; besides send some to each of our islands.
France goes on superbly. They seem to be putting the whole country in array against the formation of the administrative assemblies, which they have immediately desired the king to set on foot; and against the judiciary bodies, now forming, being established. They seem determined to have no bankruptcy, which is to me a pretty sure proof that they are to have none. The king is in good spirits; but not so the Queen.—I am doubtful about the Low Countries retaining their independence, owing to Mr. Vandernoot and the clergy. But I hope Poland is getting consistence as to foreign powers, and that time will amend her within. The ferment still exists in the minds of other nations of Europe; and, when any thing goes wrong here, will break out with us.—The Spanish colonies must be of a more than phlegmatic race, if they resist the example  of France, and of the French and American colonies, who have had such sanction from their respective nations and kings. I am, with the highest esteem & regard, Dear sir Your respectful humble sert.,

Benjn. Vaughan




  
Enclosure
An Account of the Mutiny on the Bounty
Lieutt. Bligh having on board above 1000 bread fruit plants, with many other plants and seeds, sailed about April last from Otaheite where his reception was very friendly, as it was also at the Friendly Islands, where he stopped for water. Near one of the latter (Tufia), every thing being still in a flourishing state, three men one morning came to his bed with cutlasses and bayonets, forcing him to rise and come upon deck, where he was seized, as was every other person so intended to be, as they came up. They were then, to the number of 19, ordered into the yawl about 22 feet long, Mr. Bligh not being allowed to harrangue the mutineers, who consisted of 4 officers and the ablest men of the crew to the number of about 23, and who had conducted their plan with such secrecy, that the remainder had no suspicion of it; being chiefly under the guidance of a Mr. Christian and a relation of Admiral Sir G. Yonge. They had about 150 ℔. of bread, some salt meat, a little water, and a few bottles of rum and wine given them, but were refused fire arms, but had a few cutlasses thrown in to them; and some body secured for Mr. Bligh an old quadrant, compass, and book of latitudes and longitudes. Their yawl was even with this overloaded. Being about 10 leagues from the shore when cut adrift, they made for it, but when the natives found them without fire arms, they were assailed with stones, and pursued to sea, where one of them was killed and all the rest wounded, but the dark coming on, saved the lives of the remainder. They then resolved to go for some European settlement calculating upon a number of weeks voyage, and an allowance of 1 oz. of biscuit and a gill of water, divided so as to be served at twice each day. They had, a few days excepted, very bad weather, and were rarely dry, but had no sickness; only debility, dizziness, and a tenesmus. At last they reached New Holland, having seen several islands in their way, but refrained from landing, not only account of what before passed, but lest their instruments should be seized for the metal they had about them. They got on shore at New Holland with difficulty on account of the surf, but met little food but oysters and clams. They had had rain on their passage so as to give them about three gills of water additional each daily or a pint in the whole. It was now resolved to go for Timor, but in their passage thither their strength began more and more to fail them (their provision of bread being lessened); their legs swelled, they had a tendency to break out into sores and their understandings became affected. The chill they had been in from constant wetting was very much relieved by a tea-spoonful of rum; and for  their other complaints they now tried a little wine for the first time with good success. They made at first a part of Timor where the natives only were to be seen, but going round to the Dutch settlement, the person in command shewed them every attention, and said he reckoned the occasion the happiest in his life, for they looked like spectres, with their thinness, beards, &c. &c. At first they thought of eating, but they were little inclined to it, and Mr. Bligh found his opinion that he should rest well, as little founded, their new habits as to food and sleep being fixed upon them too strongly. After recovering a little from their fatigues of rowing (for though at sea they used sails, they were forced to row near land) and their emaciation, they bought a vessel with their bills and went for Batavia, where they lost Mr. Nelson their botanist from a fever caught there by botanizing in thin clothes after being used to thick ones, besides another man lost by a fever, and Mr. Bligh being near dying by one. He at last was sent to the Cape with two others, leaving 13 behind them to follow by other opportunities. At the cape he wrote home by a French ship; and the letters dated in December came from France by the common post on Saturday March 13, 1790. Mr. Bligh lost his journals on this expedition and for 25 years back.—They were 40 odd days on their short diet exclusive of the time spent at New Holland. The mutineers are supposed to have gone back to remain at Otaheite. Had they missed Timor, which it was very possible for them to have done, they had eight or 10 days provision on board to carry them to another settlement.—They contemplated death with great calmness, and never thought of laying violent hands on each other.

